Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II (Shoe with two outsole (120,130) which engage with each other as shown in figure 3) in the reply filed on 9/27/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuating key (in claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8-10,14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3000875 ( (Leslie).
With regard to claims 1-3 and 8-10, Leslie discloses a shoe comprising: 
a sole (2) configured to support a wearer's foot; 
a rear outsole (removable heel elements 4,4’) detachably coupled to a rear portion of the sole; and 
a forward outsole detachably (removable front toe element 5,5’) coupled to a forward portion of the sole.
	Regarding claims 2-3, see figures 1-2 showing the elements (4,4,’,5,5’) in both the heel and forward portion of the shoe and being independent of each other.
	Regarding claims 8-10, see figures 4-7 which show details of the rear attachment mechanism configured to enable reversible securement of the rear outsole to the rear portion of the sole and a forward attachment mechanism configured to enable reversible securement of the forward outsole to the forward portion of the sole, wherein each of the rear attachment mechanism and the forward attachment mechanism is configured to be actuated between a locked state and released state.
	Regarding claims 14 and 20, Leslie discloses a shoe comprising: 
a sole (2) configured to support a wearer's foot; an outsole (4,4’,5,5’); and 
an attachment mechanism integrated with one of the sole and the outsole, wherein the attachment mechanism is configured to enable reversible securement of the outsole to the sole (see attachment mechanism best shown in figures 3-7 which permits reversible securement of the outsole to the sole).
	Regarding claim 20, Leslie teaches the attachment mechanism comprises a mounting plate (e.g. 6) affixed to the sole.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2943404 (Sultan).
	Regarding claims 14-20, Sultan discloses a shoe comprising: 
a sole (E) configured to support a wearer's foot; an outsole (detachable heel B); and 
an attachment mechanism integrated with one of the sole and the outsole, wherein the attachment mechanism is configured to enable reversible securement of the outsole to the sole (see attachment mechanism best shown in figures 1-7).
	Regarding claim 15, Sultan teaches the attachment mechanism comprises a shaft (stud/shaft 15 of the cam H) rotatably housed and supported in one of the outsole and the sole, wherein the shaft comprises a flange section (half cylindrical portion 10 of the cam H) configured to engage the other of the outsole and the sole in a locked state.
	Regarding claim 16, Sultan teaches the other of the outsole and the sole defines a chamber (the space upon which the cam H occupies and rotates within; best shown in figures 2-5), wherein in the locked state the flange section of the shaft is disposed in the chamber to retain the outsole connected to the sole.
	Regarding claim 17, Sultan teaches in a released state the shaft (15) is rotated such that the flange section (10) is not disposed in the chamber, thus allowing detachment of the outsole from the sole (see figure 3 wherein the outsole is detached from the sole).
	Regarding claims 18-19, Sultan teaches a tip of the shaft comprises a key feature (upper collar with openings (19), wherein an actuation key (handle member K) is configured to engage the key feature to rotate the shaft to switch between the locked state and the released state (at least see col. 2, line 58 to col. 3, line 39).  Regarding claim 19, the tip of the shaft is accessible by the actuation key (K) from above a top surface of a rear portion of the sole (liftable tip 22 as shown best in figure 8; and see col. 4, lines 28-30).
	Regarding claim 20, Sultan teaches the attachment mechanism comprises a mounting plate (e.g. upper plate F) affixed to the sole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2943404 (Sultan) in view of Leslie ‘875.
Regarding claims 1-4 and 8-13, Sultan discloses a shoe comprising: a sole (E) configured to support a wearer’s foot; a rear outsole (detachable heel B) coupled to a rear portion of the sole.
Sultan lacks teaches a forward toe portion of the outsole being independent and detachable from the sole.
	Leslie teaches a sole wherein the rear outsole is detachable coupled to the sole and a front toe portion of the outsole (5,5’) is also detachable coupled to the sole.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Sultan to have a forward toe portion of the outsole to be detachable coupled, as taught by Leslie, so that all portions of the outsole can be interchanged with other outsoles of different sizes.
	With regard to claims 8-13, Sultan teaches the attachment mechanism as claimed.  Sultan teaches the attachment mechanism comprises a shaft (stud/shaft 15 of the cam H) rotatably housed and supported in one of the outsole and the sole, wherein the shaft comprises a flange section (half cylindrical portion 10 of the cam H) configured to engage the other of the outsole and the sole in a locked state.
	Regarding claim 12, Sultan teaches the other of the outsole and the sole defines a chamber (the space upon which the cam H occupies; best shown in figures 2-5), wherein in the locked state the flange section of the shaft is disposed in the chamber to retain the outsole connected to the sole.
	Regarding claim 13, Sultan teaches in a released state the shaft (15) is rotated such that the flange section (10) is not disposed in the chamber, thus allowing detachment of the outsole from the sole (see figure 3 wherein the outsole is detached from the sole).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultan ‘404 in view of Leslie ‘875 as applied to claim 4 above, and further in view of WO 2009/141844 (Peroni).
Peroni teaches the outsole of the shoe wherein the rear outsole (3) interlocks with the front outsole (2), wherein the interlocking interface comprises a protrusion (e.g. 40) and a corresponding groove (e.g. 50) to limit relative sliding motion along an axis of interlocking interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught above to have the rear and forward outsole portions with an interlocking interface, as taught by Peroni, to further provide different combinations of outsole portions as desired by the wearer’s style for different occasions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556